             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEVERO SANCHEZ-DELATORRE,                 :       Civil No. 1:19-cv-2160
                                          :
            Petitioner,                   :
                                          :
            v.                            :
                                          :
UNITED STATES OF AMERICA,                 :
                                          :
            Respondent.                   :         Judge Jennifer P. Wilson


                                      ORDER

      For the reasons stated in the accompanying memorandum, IT IS

ORDERED AS FOLLOWS:

      1. The Clerk of Court is directed to TRANSFER this case
         to the United States District Court for the Western
         District of Pennsylvania.


      2. Disposition of the application to proceed in forma
         pauperis (Doc 4) is left to the discretion of the transferee
         court.

      3. The Clerk of Court is directed to CLOSE this case.


                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania

Dated: January 31, 2020
